Citation Nr: 1230515	
Decision Date: 09/06/12    Archive Date: 09/10/12

DOCKET NO.  06-34 560	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating higher than 10 percent for degenerative joint disease (DJD), acromioclavicular (AC) joint, right shoulder (major), prior to January 19, 2011, and higher than 20 percent thereafter. 

2.  Entitlement to an initial compensable rating for a bunionectomy of the left foot.

3.  Entitlement to service connection for a right elbow disability, claimed as history of cellulitis, right elbow. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

M. Purdum, Counsel


INTRODUCTION

The Veteran had active service from November 1981 to August 2005. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

In August 2009, a hearing was held before the undersigned Veterans Law Judge (VLJ) making this decision.  See 38 U.S.C.A. § 7107(c) (West 2002). 

In May 2010, the Board remanded the issues of entitlement to an initial rating higher than 10 percent for a right shoulder disability and entitlement to an initial compensable rating for a bunionectomy of the left foot for further development.  The file has now been returned to the Board for further consideration.  It is significant that, as to the issue of entitlement to an initial compensable rating for a bunionectomy of the left foot, the Board directed the Appeals Management Center (AMC) to issue a statement of the case.  The Board found that the Veteran filed a timely notice of disagreement as to the issue in January 2006 and had not yet been furnished a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).  In December 2011, the RO furnished the Veteran a statement of the case; and the Veteran's representative, in his January 2012 statement of accredited representative, as well as in his July 2012 appellant's post-remand brief, offered argument on the Veteran's behalf as to the issue.  As the January 2012 statement was received within 60 days of the December 2011 statement of the case, the Board accepts such as the Veteran's substantive appeal of the issue of entitlement to an initial compensable rating for a bunionectomy of the left foot.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.200 (2011). 

By an October 2011 rating decision, the RO granted a 20 percent rating for a right shoulder disability, effective January 19, 2011.  As the 20 percent rating is less than the maximum available rating, and there remains a period during the current appeal wherein the 20 percent rating was not in place, the issue remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

Following the October 2005 rating decision's denial of service connection for a right elbow disability, the Veteran expressed his dissatisfaction with the decision's determination as to the right elbow in a timely a notice of disagreement filed in January 2006.  However, the claims folder does not reflect that the Veteran was ever furnished with a statement of the case with respect to this issue.  Consequently, the Board will assume jurisdiction over this matter for the purpose of remanding the claim for issuance of a statement of the case.  Manlincon, 12 Vet. App. 238. 

The issues of entitlement to an initial compensable rating for a bunionectomy of the left foot and entitlement to service connection for a right elbow disability, addressed in the REMAND portion of the decision below, are REMANDED to the RO via the AMC, in Washington, DC.


FINDINGS OF FACT

1.  Prior to January 19, 2011, the Veteran's right shoulder disability was manifested by active abduction to 180 degrees, in essence, motion to the side above shoulder level; without objective evidence of ankylosis of the scapulohumeral articulation, impairment of the humerus, or impairment of the clavicle or scapula. 

1.  Since January 19, 2011, the Veteran's right shoulder disability has been manifested by active abduction to 100 degrees, in essence, motion to the side above shoulder level; without objective evidence of ankylosis of the scapulohumeral articulation, impairment of the humerus, or impairment of the clavicle or scapula. 


CONCLUSIONS OF LAW

1.  Prior to January 19, 2011, the criteria for a rating higher than 10 percent for a right shoulder disability were not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5201 (2011). 

2.  Since January 19, 2011, the criteria for a rating higher than 20 percent for a right shoulder disability have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.7, 4.40, 4.45, 4.59, 4.71a, DC 5201 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist the Appellant

Under the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).  

Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish an effective date for the award of benefits.

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  RO letters dated in February 2006 and July 2006 informed the Veteran of all elements required by 38 C.F.R. § 3.159(b), as stated above.  Further, the Veteran's claim arises from his disagreement with the initial evaluation assigned following the grant of service connection.  Once service connection is granted, the claim is substantiated, additional notice is not required and any defect in the notice, including the timeliness of the same, is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

As to VA's duty to assist, the Veteran was afforded VA examinations in December 2007 and January 2011.  The Veteran has not indicated that he was seen regarding his right shoulder disability by any provider or at any time other than the treatment reflected in the current records on file, nor has he filed any authorization for VA to secure any private treatment records.  Therefore, all identified and authorized post-service treatment records available and relevant to the issue on appeal have been requested or obtained.  Based upon the above, the Board finds that VA has satisfied its duty to assist and that no additional assistance is required.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001). 

The Veteran has been afforded a hearing before a VLJ in which he presented oral argument in support of his claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) (2010) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.   

Here, during the hearing, the VLJ did not note the basis of the prior determination or the elements that were lacking to substantiate the increased rating claim.  The Veteran's representative asked specific questions, however, directed at identifying whether the Veteran had symptoms meeting the schedular criteria for a higher rating.  The VLJ did not specifically seek to identify any pertinent evidence not currently associated with the claims.  This was not necessary, however, because the Veteran volunteered his treatment history and his symptoms during the appellate period.  Accordingly, the Veteran is not shown to be prejudiced on this basis.  

Finally, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of such elements.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2). 

Additionally, the Board finds there has been substantial compliance with its May 2010 remand directives.  The Court has recently held that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance."  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall (Stegall v. West, 11 Vet. App. 268 (1998)) violation when the examiner made the ultimate determination required by the Board's remand.)  The record indicates that the Veteran was afforded a sufficient VA examination in January 2011 and his claim was readjudicated by an October 2011 supplemental statement of the case.  Additionally, in December 2011, the Veteran was afforded a statement of the case as to his claim of entitlement to an initial compensable rating for a bunionectomy of the left foot.  Thus, the Board finds substantial compliance with the mandates of its remand.  See Stegall, supra, (finding that a remand by the Board confers on the appellant the right to compliance with its remand orders).  Therefore, in light of the foregoing, the Board will proceed to review and decide the claim based on the evidence that is of record consistent with 38 C.F.R. § 3.655 (2011).

Increased Rating

Disability ratings are based on the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating.  38 C.F.R. § 4.7. Otherwise, the lower rating will be assigned.  Id.  

Although the Veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The Court has held that in determining the present level of a disability for any increased rating claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.  

The Veteran bears the burden of presenting and supporting his claim for benefits.  38 U.S.C.A. § 5107(a) (West 2002).  In its evaluation, the Board considers all information and lay and medical evidence of record.  38 U.S.C.A. § 5107(b) (West 2002).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board gives the benefit of the doubt to the claimant.  Id.  

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by VA must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Recently, the Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  

Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  See 38 C.F.R. §§ 4.40, 4.45.  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Thus, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.  The provisions of 38 C.F.R. § 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011).  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See id. at 303-04.  

The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See Id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

By an October 2005 rating decision, the Veteran's right shoulder disability was initially rated as noncompensably disabling, effective September 1, 2005.  By a November 2008 rating decision of a Decision Review Officer (DRO), the initial rating was increased to 10 percent.  By an October 2011 rating decision, the rating was increased to 20 percent, effective January 19, 2011.  

The Veteran's right shoulder disability is currently rated under the regulatory criteria for limitation of motion of the shoulder.  38 C.F.R. § 4.71a, DC 5201.  While the RO did not include the correct diagnostic code in the summary sheet attached to the narrative decision and instead only included the diagnostic code contemplating arthritis in its November 2008 and October 2011 rating decisions, when compensable limitation of motion of the right shoulder was evident, it is clear by the RO's discussions that it has rated the Veteran's right shoulder disability considering his limitation of motion of the shoulder.  

The regulatory criteria set forth in DC 5201 provide different ratings for the minor arm and the major arm.  The Veteran has indicated in treatment records that he is right-handed.  Therefore, the Board will consider the ratings and criteria for the right (major) arm under the relevant diagnostic code. 

Under DC 5201, limitation of an arm at the shoulder level warrants a 20 evaluation whether it is the major or minor extremity.  When motion is limited to midway between the side and shoulder level, a 30 percent evaluation is warranted for the major extremity.  When motion is limited to 25 degrees from the side, a 40 percent evaluation is warranted for the major extremity.  38 C.F.R. § 4.71a, DC 5201.  

Normal flexion (forward elevation of the arm) and normal abduction (movement of the arm away from the side) of the shoulder are to 180 degrees.  Normal internal rotation and external rotations of the shoulder are to 90 degrees.  38 C.F.R. § 4.71, Plate 1 (2011). 

There is no evidence that the Veteran's right shoulder disability has been manifested by ankylosis of the scapulohumeral articulation; malunion of the humerus, recurrent dislocation of the humerus at the scapulohumeral joint, fibrous inion of the humerus, nonunion of the humerus, or loss of head of the humerus; or malunion, nonunion, or dislocation of the clavicle or scapula.  Thus, the diagnostic criteria contemplating such may not serve as bases for an increased rating in the current appeal.  38 C.F.R. § 4.71a, DCs 5200, 5202, 5203 (2011). 

Arthritis shown by X-ray studies is rated based on limitation of motion of the affected joint.  When limitation of motion would be noncompensable under a limitation-of-motion code, but there is at least some limitation of motion, a 10 percent rating may be assigned for each major joint so affected.  38 C.F.R. § 4.71a, DCs 5003, 5010 (2011).  For traumatic arthritis, DC 5010 directs that the evaluation of arthritis be conducted under DC 5003, which states that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, DC 5010.  When, however, the limitation of motion is noncompensable under the appropriate diagnostic codes, a rating of 10 percent may be applied to each such major joint or group of minor joints affected by limitation of motion.  The limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, DC 5010.  However, as the Veteran has been in receipt of a compensable rating for limitation of motion during the entire appeal, further consideration of the criteria contemplating arthritis is not required.  

The Board now turns to the lay and medical evidence of record. 

On VA examination in July 2005, the Veteran reported that his right shoulder pain began in 1999.  He reported that he had never had X-rays or magnetic resonance imaging (MRI) of the right shoulder.  At the time of the examination, he demonstrated full and normal range of motion.  The examiner reported that there appeared to be some loss of strength in the right shoulder, however, he was not sure that he was getting the best effort of the out the Veteran.  He was diagnosed with right shoulder tendonitis with capsulitis.

On VA examination in December 2007, the Veteran complained of right shoulder pain, progressively worse, since 1999, without trauma.  He reported that his right shoulder is painful with movement, and that he experienced stiffness and tenderness.  He reported that he treated his right shoulder pain with prescription medication.  He reported that his right hand was his dominant hand.   

On physical examination in December 2007, the Veteran demonstrated right shoulder range of motion to include flexion and abduction to 180 degrees, with pain at 100 degrees; and internal and external rotation to 90 degrees, with pain at 45 degrees; each without additional limitation of motion on repetitive use.  No ankylosis was noted.  X-ray examination revealed mild degenerative changes involving the right AC joint.  The examiner reported that the Veteran's right shoulder disability had significant effects on his occupation in that he had problems lifting and carrying.  His right shoulder disability had no effect on his ability to shop, participate in recreation, travel, feed, bathe, dress, groom, and attend to the wants of nature; mild effects on his ability to do chores; and moderate effects on his ability to exercise and participate in sports.  

At the time of the Veteran's August 2009 Board hearing, he reported that his right shoulder pain limited his ability to lift things.  He demonstrated that he could not lift his right shoulder past shoulder-level.  

On VA examination in January 2011, specifically, January 19, 2011, the Veteran complained of increased pain and decreased range of motion and stamina since his last VA examination.  He reported that he used prescription medication for his right shoulder pain, with fair results.  He denied deformity, giving way, instability, incoordination, episodes of dislocation or subluxation, locking, or effusions.  He reported pain, stiffness, weakness, tenderness, and moderate flare-ups, occurring every 2 to 3 weeks, lasting for 1 to 2 days, and precipitated by increased activity and relieved by rest and medication.  The Veteran reported that he perceived that the effect of his flare-ups on his limitation of motion or other functional impairment was a 75 percent limitation in activity.  

On physical examination in January 2011, there was no recurrent shoulder dislocation, ankylosis, or inflammatory arthritis.  There was tenderness and guarding of movement, with mild trapezial spasms.  The Veteran demonstrated right shoulder flexion to 130 degrees, with pain at 80 degrees; abduction to 100 degrees, with pain at 80 degrees; internal rotation to 50 degrees, with pain at 30 degrees; and external rotation to 60 degrees, with pain at 40 degrees.  There was objective evidence of pain following repetitive motion, without additional limitation of motion.  The Veteran reported that he was employed on a full-time basis, and that he had lost 5 weeks of work in the past 12 months due to his right shoulder disability.  The examiner reported that the Veteran's right shoulder disability impacted his occupation in that he had problems with lifting and carrying things, difficulty reaching, decreased strength, and upper extremity pain.  His right shoulder disability had no effect on his ability to feed himself and attend to the wants of nature; had mild effects on his ability to travel; had moderate effects on his ability to do chores, shop, exercise, participate in sports and recreation, bathe, dress, groom, and drive.   

For the period prior to January 19, 2011, the Veteran has not demonstrated limitation of the arm at the shoulder level, as is required by DC 5201 for a 20 percent rating.  38 C.F.R. § 4.71a, DC 5201.  On VA examination in July 2005, the examiner reported that the Veteran demonstrated full range of motion; and on VA examination in December 2007, he demonstrated abduction to 180 degrees, with pain at 100 degrees.  In essence, he was able to fully abduct his right shoulder to the side, even with pain at 100 degrees, and was not limited to 90 degrees, at the shoulder level.  

While the Veteran, at the time of his August 2009 Board hearing, demonstrated that he was able to only extend his arm to shoulder level, no range of motion testing by a professional was conducted at that time. The Veteran is competent, and there is no evidence that he is not credible, to report that he observes his right shoulder motion to be limited to the shoulder level.  Layno, 6 Vet. App. 465, at 470.  However, there is no evidence that he possesses the knowledge, skill, or experience to measure his own range of motion, that he is competent to provide range of motion results.  Range of motion testing, as conducted on VA examinations, is measured by an examiner under circumstances wherein the examiner may observe the motion, possibly manipulating the body part being measured, and the point at which pain begins as opposed to the point at which motion is actually limited.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the Veteran is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the Veteran is not competent to provide evidence as to more complex medical questions).  As the Veteran is not competent to provide his own results of range of motion testing, his lay statements are not probative in this regard.  Thus, there is no probative evidence of limitation of the arm at the shoulder level and DC 5201 may not serve as a basis for an increased rating in the present appeal for the period prior to January 19, 2011.

Since January 19, 2011, the Veteran has not demonstrated limitation of the arm at the shoulder level, as is required by DC 5201 for a 20 percent rating.  38 C.F.R.       § 4.71a, DC 5201.  The RO, upon review of the January 2011 VA examination report indicating that the Veteran demonstrated abduction to 100 degrees, with pain at 80 degrees, appears to have taken the notation that the Veteran's pain began at 80 degrees to mean that he only demonstrated 80 degrees of abduction and thus his limitation of the arm was slightly below 90 degrees, or shoulder level.  The Board instead finds that report of the January 2011 VA examination indicates that the Veteran was able to abduct his right shoulder to the side to 100 degrees, slightly above 90 degrees, or shoulder level.  In any event, there is no evidence of motion limited to midway between the side and shoulder level, as is required by DC 5201 for a 30 percent rating for the major extremity.  As the Veteran was able to abduct his right shoulder to the side to 100 degrees, slightly above 90 degrees, or shoulder level, there is no evidence that his motion was limited to midway between the side and shoulder level, to 45 degrees.  Thus, DC 5201 may not serve as a basis for an increased rating in the present appeal for the period since January 19, 2011.

During the course of the entire appeal, the periods both prior to and since January 19, 2011, no examiner has found additional functional loss or range of motion present with consideration of the Veteran's painful motion, repetitive motion, or other factors, including during flare-ups.  It is clear to the Board that the Veteran experiences pain on motion, and that he has complained of tenderness, stiffness, and weakness; however, these symptoms do not result in higher ratings unless they actually result in additional functional loss.  See Mitchell, 25 Vet. App. at 38-43; DeLuca, 8 Vet. App. at 204-7.  While the Veteran reported, on VA examination in January 2011, that he perceived that the effect of his flare-ups on his limitation of motion or other functional impairment was a 75 percent limitation in activity, it is unclear the meaning of his estimation of "75 percent limitation in activity."  It is possible that the Veteran meant to convey that he reduced his physical activity in general, in terms of lifting or carrying things, by 75 percent during a flare-up; or that his range of motion was limited by 75 percent during a flare-up.  However, it is significant that the Veteran has never described motion more severely limited than motion limited to shoulder level; he has never described a scenario wherein he experiences almost no arm motion, as would be the case if his motion, measured as abduction to 100 degrees on VA examination in January 2011, was reduced by 75 percent.    

In sum, the Board has considered whether a higher rating might be warranted for any period of time during the pendency of this appeal.  However, the weight of the credible evidence demonstrates that prior to January 19, 2011, the Veteran's right shoulder disability warrants no more than a 10 percent rating; and since January 19, 2011, his right shoulder disability warrants no more than a 20 percent rating. 

As the preponderance of the evidence is against the Veteran's claim of entitlement to an initial rating higher than 10 percent for a right shoulder disability, prior to January 19, 2011, and higher than 20 percent thereafter, the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R.                § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The Board finds that the rating criteria contemplate the Veteran's right shoulder disability, as such has been productive of pain, tenderness, stiffness, weakness, mild spasms, and functional impairment; manifestations that are contemplated in the rating criteria.  The rating criteria are therefore adequate to evaluate the Veteran's right shoulder disability and referral for consideration of extraschedular rating is not warranted.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a TDIU claim is part of an increased rating claim when such claim is raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  In this case, with respect to the Veteran's claim for an increased rating for his right shoulder disability, the Board finds that a claim for a TDIU is not raised by the record.  Specifically, the evidence indicates that the Veteran is currently employed on a full-time basis.  Therefore, the Board finds that no further consideration of a TDIU is warranted.  


ORDER

An initial rating higher than 10 percent for a right shoulder disability, prior to January 19, 2011, and higher than 20 percent thereafter, is denied. 


REMAND

The Veteran has perfected his appeal of the issue of entitlement to an initial compensable rating for a bunionectomy of the left foot.  The Veteran's disability was last evaluated on VA examination in July 2005, 7 years ago.  A new VA examination is required to assess the current level of severity of the Veteran's bunionectomy of the left foot.  See Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992); see also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (where the Court determined the Board should have ordered a contemporaneous examination of the Veteran because a 23-month old examination was too remote in time to adequately support the decision in an appeal for an increased rating); see, too, Allday v. Brown, 7 Vet. App. 517, 526   (1995) (where the record does not adequately reveal current state of claimant's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination); see, as well, VAOPGCPREC 11-95 (April 7, 1995); Green v. Derwinski, 1 Vet. App. 121 (1991).  Any recent VA treatment records should also be obtained.  

As was discussed previously, following the October 2005 rating decision's denial of service connection for a right elbow disability, the Veteran expressed his dissatisfaction with the decision's determination in a timely notice of disagreement filed in January 2006.  However, the claims folder does not reflect that the Veteran was ever furnished with a statement of the case with respect to this issue, even though the issue was included in a February 2006 notification letter sent to the Veteran subsequent to his January 2006 notice of disagreement.  Consequently, the Board finds that this issue must be remanded for the issuance of a statement of the case.  Manlincon, 12 Vet. App. 238. 

Accordingly, the case is REMANDED for the following actions:

1.  Make arrangements to obtain the Veteran's treatment records from the Tampa VA Medical Center, to include any records from the Lakeland CBOC, dated since December 2011.

2.  Thereafter, schedule the Veteran for an appropriate  VA examination to determine the current severity of his service-connected bunionectomy of the left foot.  Any indicated tests should be accomplished.  The examiner should review the claims folder in conjunction with the examination. 

The examiner should make a specific finding as to whether the Veteran's disability is severe, if equivalent to amputation of the great toe; or if there was resection of the metatarsal head.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

3.  Issue a statement of the case with respect to the issue of entitlement to service connection for a right elbow disability.  The Veteran and his representative should be advised of the need to file a substantive appeal following the issuance of the statement of the case if the Veteran wishes to complete an appeal as to this claim. 

4.  Finally, re-adjudicate the claim of entitlement to an initial compensable rating for a bunionectomy of the left foot.  If the benefit sought on appeal is not granted, furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A.        §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


